 In the Matter of NATIONAL BEARING METALS CORPORATIONandINTER-NATIONALMOLDERS' AND FOUNDRY WORKERS UNION of NORTH'AMERICA, LOCAL UNION No. 59Case No. R-4970.-Decided March 22, 1943 ''Jurisdiction:metal products manufacturing industry.Investigation and Certification of Representatives:existence of,question dispute,as to appropriate unit; election necessary..Unit Appropriate for Collective Bargaining:unit confined to production em-ployees engaged in the production and cleaning of castings and manufactureof car brass castings and the production of white metals, found appropriatenotwithstanding company's request for a plant-wide unit.Mr. E. A. WilliamsandHr.A. L. Hunt,of St. Louis,lmo., for theCompany.Mr. CharlesBlomeandHr.JohnWeber,of St.Louis,Mo., for theMolders.Mr. Russell L. Davis,of St. Louis, Mo., for the I. A. M.Hiss MelvernR. IKrelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE.Upon petition duly filed by International Molders' and FoundryWorkers Union of North America, Local Union No. 59, herein calledtheMolders, alleging that a question affecting commerce had arisenconcerning the representation of employees of National, BearingMetals Corporation, St. Louis, Missouri, herein called the Company,theNational Labor Relations Board provided for an appropriatehearing upon due notice before Laurence H. Whitlow, Trial Exam-iner.Said hearing was held at St. Louis, Missouri, on March 4, 1943.The Company, the Molders, and International Association' of Ma-chinists, District 9, A. F. L., herein called the I. A. M.,1 appeared,3The I. A. M. stated at the hearing that it was intervening for the purpose of protect-ing the unit it claimed appropriate until such time as it would oiganize a majority- in sucha unit.It further stated that it had no desire, in the event the Board ordered an electionin the unit sought to he established by the Molders, to appear on the ballot48 N L. R. B., No. 52.418 NATIONAL BEARING -METALS CORPORATION419participated, and were afforded full opportunity to be heard, to exam-ine and cross-examine ' witnesses, and to introduce evidence bearingupon 'the issues.The Company moved that the Board reserve certifi-cation until the A. F. L. affiliates consolidate and define a-clear-cutunit.The Trial Examiner reserved ruling. For reasons hereinafterstated, the motion is hereby denied. 'The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.On March 18, 1943, the Company filed a brief which the Board hasconsidered.Upon the entire record in the case,'the Board makes the following:FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYNational Bearing Metals Corporation, a New -York corporation,Jersey.The plant involved herein is located in St. Louis, Missouri.The Company mdnufactures, at this plant, castings,' pattern equipmentand white metals such as babbitt and solder, refines metals, and finishesby machining castings.The Company purchases raw materials,.which are non-ferrous metals, over 50 percent of which is shipped tothe plant from points outside the State of Missouri., The Companymanufactures finished products, the greater portion of which isshipped from the plant to points outside the State of Missouri.The Company admits that it is engaged in commerce * within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternationalMolders' and Foundry Workers Union of NorthAmerica, Local Union No. 59, and International Association of Ma-chinists, District 9, affiliated with the American Federation of Labor,are labor organizations admitting' employees of the Company tomembership..III.THE QUESTION CONCERNING REPRESENTATION.On December 24, 1942, the Molders sent a letter to the Companyrequesting exclusive bargaining rights for the foundry employees ofthe Company's St, Louis plant.The Company answered on Decem-ber 26, 1942, and 'a' conference was arranged. 'At the conference adispute arose as to the appropriateness of, the unit sought to be estab-lished by the' Molders.521247- 420DECISIONS OF NATIONALLABOR RELATIONiS ' BOARDA statement'of the Regional Director, introduced in evidence at thehearing, indicates that the Molders represents a substantial number of.employees in the unit hereinafter found to be, appropriate.2We find that a question affecting commerce has arisen concerningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Molders contends that- all production employees engaged inthe production and cleaning of castings and manufacturing of carbrass castings and production of white metal, excluding those engagedin the machining of castings, and machine shop -labor, maintenancemachinists, maintenance electricians, blacksmiths, pattern shop em-ployees, watchmen, janitors, truck drivers, clerical employees, super-visors, foremen with the right to hire' and discharge, constitute anappropriate unit.The Company takes the position that the plantoperations are so integrated that the only proper unit 'for collectivebargaining is a plant-wide unit.The I. A. M. and the Molders areagreed that machinists, machine operators, apprentices, and helpers'should be excluded from the Molders' unit, since the I. A. M. is at thepresent time organizing these employees.The plant here involved is located in. one building, and the Com-pany is engaged therein in the casting and machining and the finish-ing of castings.A casting which has come out of the foundry andgone through the cleaning process is known as an unfinished casting,which, in addition, when processed in the machine shop becomes afinished casting.There is a plant superintendent who has generalsupervision over the entire plant.Each department is headed bya superintendent or foreman, including a superintendent for thefoundry and one for the machine shop. It appears that there arefew inter-departmental transfers of employees.Employees, how-ever,who transfer into the machine shop from other departmentsdo so on a permanent basis, and these transfers are considered promo-tions.Temporary transfers occur usually through unusual circum-stances, such as breakdowns and let-downs in production of one"department.The record indicates that substantially different skillsare required for foundry work than for machining work.Althoughthe Company's policy with regard to seniority is plant-wide, undernormal conditions the working force is relatively stable and transfers2 The Regional Director reported that the Molders submitted 246 designations, 244 ofwhich bear apparently genuine signatures and were dated between November 8, 1942, andJanuary 22, 1943. Of the 246 designations presented, 200 bear the names of persons whosenames appear on the Company's pay roll of'January 24, 1943. As of the date of the payroll,there were 400 persons within the unit. NATIONAL BEARING METALS CORPORATION421do not take place often.' A further factor which is considered bythe Company with regard to the transfer of a senior employee is theskill required in the department to which he is transferring.Underall the cirmumstances, we conclude that the unit sought to beestablished by the Molders is appropriate.The parties are not in disagreement with respect to certain con-clusions.There are, however, a few groups of employees that re-quire. discussion.The Company maintains a- labor pool, consistingof about fifteen employees, who work throughout the plant whereextra labor is needed.These employees are stationed in the receivingdepartment and spend about 50 percent of their time in loading orunloading cars.,Each department has, in addition, its own assignedlabor group.The Molders desires to include the labor pool in theunit.We are of the opinion that these employees should be included.The Molders seeks to include in the unit a group of employeesknown as lead liners, who are employed in pouring hot babbitt intocastings.Although the operation takes place in. the machine shopand the car brass department, it is 'considered primarily a foundryoperation. .We shall include these employees in the unit.There are approximately 35 employees who work in the chill spundepartment.They are classified on the Company's, pay roll asmachine operators.These employees operate 8-unit centrifugal cast-ing machines which are engaged in the manufacture of castings. Inaddition, they operate cleaning machines that separate the moldprimary from the actual casting.These machines are similar to the8-unit centrifugal casting machines, and one 8-unit centrifugal cast-ing machine and four or five cleaning machines constitute a workingunit.The wages of this group are substantially lower than thewages received by machine operators in the machine shop, and theoperation engaged in is a foundry operation.The Molders seeksto include this group in the unit, and we shall include them.There is a maintenance, group, '-consisting of maintenance ma-chinists and maintenance electricians, which is located in the black-smith shop and the machine shop. This group works throughoutthe plant and in addition to electrical and mechanical work, alsoengages in carpentry work and flask repairs. The Molders desires toexclude this group from the unit. Since these employees are engagedprimarily in maintenance work not closely related to the foundryoperations, we shall exclude them from the unit.The Molders contends that foremen with the right to hire anddischarge should, be excluded from the unit, but that all supervisoryemployees of lesser rank should be included.There are foremen 422DECISIONS- OF NATE'ONAL LABOR-RELATIOI,S ' BOARDemployed by the Company who engage in production along withtheir supervisory duties.These employees do not have the power to'hire or discharge, but do have the authority to recommend the hireand discharge of the employees in their,respective departments.Since these employees have substantial supervisory authority, weshall exclude them from the unit.-We find that all production employees engaged in the productionand cleaning of castings and the manufacture of car brass castings andthe production of white metal at the Company's St. Louis plant,-includ-ing the employees in the labor pool, lead liners and lead line helpers,machine operators operating centrifugal casting machines and cleaningmachines, but excluding those engaged in the machining of castings,machine shop labor, maintenance machinists,maintenance electricians,blacksmiths,pattern shop employees,watchmen, janitors,truck driv-ers, clerical employees,supervisors,and foremen with the authority tohire.ahd discharge or, to recommend such action,constitute a unit'appropriate for, the purposes of collective -bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENT^,TI\ ESWe shall direct that the question-concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate`unit who were employed during the pay-roll period immediately preceding the date of our Direction.of Elec-tion, subject to the limitations and additions set forth in the,Direction.DIRECTION OF ELECTIONBy virtueof and pursuant-to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulation's-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National BearingMetals-Corporation,St.-Louis,Missouri,an election by secret'ball`otshall=-be conducted as early as possible, but not later than thirty (30).days from the date of this Direction,under the direction and silper-vision'of the Regional Director'for the-Fourteenth: Region, acting inthis matter as agent for the National-Labor Relations Board, and sub-.10, of said Rules and Regulations, amongall e- mp]oyees of the' Company within the-unit found appropriate in NATIONAL BEARING METALS CORPORATION423mediately preceding the date of this Direction,,including employeeswho did not work during such pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding employees who have since quit or been dis-charged for cause, to determine whether or not they desire to be repre-sented by International Molders' and Foundry `Yorkers Union ofNorth America, Local Union No. 59, for the purposes 'of collectivebargaining.1,1i